          Case 1:20-cr-00109-ABJ Document 30 Filed 01/15/21 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
                                     )
UNITED STATES OF AMERICA             )
                                     )  Case: 20-cr-000109 (ABJ)
              v.                     )
                                     )
MICAH AVERY                          )
                                     )
____________________________________)

    Motion to Suppress Tangible Evidence and Memorandum of Points and Authorities In
                                     Support Thereof

        Defendant, Micah Avery, through undersigned counsel, respectfully moves the Court

pursuant to the Fourth Amendment to the United States Constitution, to suppress the use as

evidence at trial, all tangible objects seized as the result of the unlawful search and seizure by

officers of the United States Park Police (“USPP”) at the entrance of the Vietnam Veterans’

Memorial on May 30, 2020. 1 Mr. Avery requests an evidentiary hearing on this motion. In

support of this motion, counsel submits the following.

                                       Factual Background

        Mr. Avery is charged in a one-count indictment with Destruction of Government

Property in violation of 18 U.S.C. § 1361. The charge arose out of an incident that occurred on

May 30, 2020.

        On that date, undercover U.S. Park Police officers were dispatched around the city in

response to citywide demonstrations against police brutality, most recently spurred by the killing

of George Floyd while he was in police custody. USPP officers were deployed to the Lincoln


1
 Counsel is unaware of any statements allegedly made by Mr. Avery or out-of-court
identifications purportedly made of Mr. Avery pursuant to the arrest.

                                                  1
          Case 1:20-cr-00109-ABJ Document 30 Filed 01/15/21 Page 2 of 4



Memorial. At some point on May 30, 2020, the officers believed they observed an individual

spray painting the walls outside the Lincoln Memorial. The officers waited for the individual to

finish spray painting the wall and walk off. Rather than apprehend him on the scene, the officers

allowed the individual to walk off towards the Vietnam Veterans Memorial.

       According to police reports, USPP officers alerted two USPP “motormen” who attempted

to stop Micah Avery. 2 They stopped and handcuffed Mr. Avery and searched him. In doing so,

the officers seized from him a can of what was described by police to be spray paint and a cell

phone. Police reports allege that the officers observed a text message on the cell phone that said

“I think they saw you tag.”

       The officers did not have a warrant authorizing them to seize Mr. Avery or search his

person. No exceptions to the Fourth Amendment apply so the entry, arrest and subsequent

search of Mr. Avery, therefore, were unlawful.

                                            Argument

       At the time that Mr. Avery was stopped, the police did not have a warrant for his arrest or

reasonable articulable suspicion. Probable cause is an essential prerequisite to an arrest.

Dunaway v. New York, 442 U.S. 200, 213 (1979). Mr. Avery was arrested at the point that the

two motormen stopped him and handcuffed him. At that point, the police did not have probable

cause or reasonable articulable suspicion that Mr. Avery had committed a crime. The

warrantless arrest of Mr. Avery, therefore, was unlawful. The evidence seized as a result of the

illegal stop must be suppressed as the fruit of the unlawful arrest of Mr. Avery. Wong Sun v.




2
 The government has provided a copy of the radio run that does not play. The government will
provide a copy but was unable to do so this week.

                                                 2
          Case 1:20-cr-00109-ABJ Document 30 Filed 01/15/21 Page 3 of 4



United States, 371 U.S. 471, 488 (1963) (if the evidence has been obtained through the

exploitation of a Fourth Amendment violation the evidence must be suppressed).

       The evidence also must be suppressed as a fruit of the unlawful warrantless search of

Mr. Avery. The Supreme Court has held that, “searches conducted outside the judicial process,

without prior approval by judge or magistrate, are per se unreasonable under the Fourth

Amendment -- subject only to a few specifically established and well delineated exceptions.”

Katz v. United States, 389 U.S. 347, 357 (1967) (footnote omitted). Where the government

seeks to introduce evidence seized without a warrant, it has the burden of showing that the

evidence falls within one of the “few specifically established and well delineated exceptions” to

the warrant requirement of the Fourth Amendment. Coolidge v. New Hampshire, 403 U.S. 443,

455 (1971); Katz v. United States, 389 U.S. 347, 357 (1967). Here, the police officers did not

have a search warrant to search Mr. Avery.

       In addition, the government may contend that the police had reasonable articulable

suspicion to stop Mr. Avery. First, this case involved an arrest and a search, not a stop and frisk.

But in any case, the officers did not have reasonable articulable suspicion. “It is the

government’s burden to provide evidence sufficient to support reasonable suspicion justifying

any stop.” United States v. Castle, 825 F.3d. 625, 634 (D.C. Cir 2016) (citations omitted).

“Under Terry, and its progeny, a police officer may perform a protective frisk if he has reason to

believe, based on ‘specific and articulable facts … taken together with rational inferences from

those facts,’ that ‘he is dealing with an armed and dangerous individual.’” United States v.

Holmes, 385 F.3d 786, 789 (D.C. Cir. 2004) (quoting Terry v. Ohio, 392 U.S. 21, 27 (1968). The

officers did not have reasonable articulable suspicion that Mr. Avery and therefore had no basis

to stop and search him.



                                                 3
          Case 1:20-cr-00109-ABJ Document 30 Filed 01/15/21 Page 4 of 4



       Because Mr. Avery was not lawfully under arrest at the time of the search, there is no

applicable exception to the warrant requirement.

       Absent a showing of an exception to the warrant requirement, the evidence seized from

Mr. Avery must be suppressed.



                                           Conclusion

       For the reasons set forth above, and for such other reasons as this Court may determine at

a hearing on this motion, Mr. Avery respectfully requests that this motion be granted and that the

Court suppress the use as evidence of all items seized on May 30, 2020.



                                             Respectfully submitted,

                                             A. J. KRAMER
                                             FEDERAL PUBLIC DEFENDER

                                                    /s/
                                             _____________________________
                                             EUGENE OHM
                                             Assistant Federal Public Defender
                                             625 Indiana Avenue, N.W., Suite 550
                                             Washington, D.C. 20004
                                             (202) 208-7500




                                                4
